Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/03/21 was filed before the close of prosecution of the case on it’s merits. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in the Republic Of Korea on 08/03/18. It is noted, however, that applicant has not filed a certified copy of the KR10-2018-0090608 application as required by 37 CFR 1.55.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims #1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims #1-20 of Yoo et al., (U.S. Patent No. U.S. 11,101,269), hereinafter referred to as "Yoo". Although the claims at issue are not identical, they are not patentably distinct from each other because;

Claim #1 is rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claim #1 of U.S. Patent No. 11,101,269, which discloses, a semiconductor device comprising: a substrate including a first region and a second region; a first active pattern disposed on the first region of the substrate, and extending in a first direction; a second active pattern disposed on the first region of the substrate, and extending in the first direction, the second active pattern being spaced apart from the first active pattern in the first direction; a third active pattern disposed on the second region of the substrate, and extending in the first direction, the third active pattern being spaced apart from the first active pattern in a second direction that is different from the first direction, the third active pattern being spaced apart from the second active pattern in the second direction; a first field insulation disposed on the substrate, and disposed between the first active pattern and the second active pattern; a second field insulation disposed on the substrate, and disposed both between the first active pattern and the third active pattern and between the second active pattern and the third active pattern; a first gate structure extending in the second direction, and disposed on the first active pattern, the third active pattern and the second field insulation; a second gate structure extending in the second direction, and disposed on the second active pattern, the third active pattern and the second field insulation; a third gate structure extending in the second direction, and disposed on the second active pattern, the third active pattern, the first field insulation and the second field insulation; and an isolation extending in the second direction, and disposed on the first active pattern, the third active pattern, the first field insulation and the second field insulation, wherein a bottom surface of the isolation is lower than a top surface of the first active pattern, lower than a top surface of the third active pattern, lower than a top surface of the first field insulation, and lower than a top surface of the second field insulation, a first portion of the isolation contacts the first active pattern, and a second portion of the isolation contacts the first field insulation, a first portion of the third gate structure contacts the second active pattern, and a second portion of the third gate structure contacts the first field insulation, the first portion of the third gate structure includes a first bottom surface that contacts a top surface of the second active pattern, the second portion of the third gate structure includes a second bottom surface that contacts the top surface of the first field insulation, and the first bottom surface of the first portion of the third gate structure is disposed higher than the second bottom surface of the second portion of the third gate structure. Although the conflicting claims are not identical, they are not patentably distinct from each other because it would have been obvious to one ordinarily skilled in the art to understand that the claimed device of claim #1 of U.S. Patent No. 11,101,269, produces the same semiconductor structure as that in claim #1 of the instant application.
Claim #2 is rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claim #1 of U.S. Patent No. 11,101,269, which discloses, a semiconductor device comprising: a substrate including a first region and a second region; a first active pattern disposed on the first region of the substrate, and extending in a first direction; a second active pattern disposed on the first region of the substrate, and extending in the first direction, the second active pattern being spaced apart from the first active pattern in the first direction; a third active pattern disposed on the second region of the substrate, and extending in the first direction, the third active pattern being spaced apart from the first active pattern in a second direction that is different from the first direction, the third active pattern being spaced apart from the second active pattern in the second direction; a first field insulation disposed on the substrate, and disposed between the first active pattern and the second active pattern; a second field insulation disposed on the substrate, and disposed both between the first active pattern and the third active pattern and between the second active pattern and the third active pattern; a first gate structure extending in the second direction, and disposed on the first active pattern, the third active pattern and the second field insulation; a second gate structure extending in the second direction, and disposed on the second active pattern, the third active pattern and the second field insulation; a third gate structure extending in the second direction, and disposed on the second active pattern, the third active pattern, the first field insulation and the second field insulation; and an isolation extending in the second direction, and disposed on the first active pattern, the third active pattern, the first field insulation and the second field insulation, wherein a bottom surface of the isolation is lower than a top surface of the first active pattern, lower than a top surface of the third active pattern, lower than a top surface of the first field insulation, and lower than a top surface of the second field insulation, a first portion of the isolation contacts the first active pattern, and a second portion of the isolation contacts the first field insulation, a first portion of the third gate structure contacts the second active pattern, and a second portion of the third gate structure contacts the first field insulation, the first portion of the third gate structure includes a first bottom surface that contacts a top surface of the second active pattern, the second portion of the third gate structure includes a second bottom surface that contacts the top surface of the first field insulation, and the first bottom surface of the first portion of the third gate structure is disposed higher than the second bottom surface of the second portion of the third gate structure. Although the conflicting claims are not identical, they are not patentably distinct from each other because it would have been obvious to one ordinarily skilled in the art to understand that the claimed device of claim #1 of U.S. Patent No. 11,101,269, produces the same semiconductor structure as that in claim #2 of the instant application.
Claim #3 is rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claim #1 of U.S. Patent No. 11,101,269, which discloses, a semiconductor device comprising: a substrate including a first region and a second region; a first active pattern disposed on the first region of the substrate, and extending in a first direction; a second active pattern disposed on the first region of the substrate, and extending in the first direction, the second active pattern being spaced apart from the first active pattern in the first direction; a third active pattern disposed on the second region of the substrate, and extending in the first direction, the third active pattern being spaced apart from the first active pattern in a second direction that is different from the first direction, the third active pattern being spaced apart from the second active pattern in the second direction; a first field insulation disposed on the substrate, and disposed between the first active pattern and the second active pattern; a second field insulation disposed on the substrate, and disposed both between the first active pattern and the third active pattern and between the second active pattern and the third active pattern; a first gate structure extending in the second direction, and disposed on the first active pattern, the third active pattern and the second field insulation; a second gate structure extending in the second direction, and disposed on the second active pattern, the third active pattern and the second field insulation; a third gate structure extending in the second direction, and disposed on the second active pattern, the third active pattern, the first field insulation and the second field insulation; and an isolation extending in the second direction, and disposed on the first active pattern, the third active pattern, the first field insulation and the second field insulation, wherein a bottom surface of the isolation is lower than a top surface of the first active pattern, lower than a top surface of the third active pattern, lower than a top surface of the first field insulation, and lower than a top surface of the second field insulation, a first portion of the isolation contacts the first active pattern, and a second portion of the isolation contacts the first field insulation, a first portion of the third gate structure contacts the second active pattern, and a second portion of the third gate structure contacts the first field insulation, the first portion of the third gate structure includes a first bottom surface that contacts a top surface of the second active pattern, the second portion of the third gate structure includes a second bottom surface that contacts the top surface of the first field insulation, and the first bottom surface of the first portion of the third gate structure is disposed higher than the second bottom surface of the second portion of the third gate structure. Although the conflicting claims are not identical, they are not patentably distinct from each other because it would have been obvious to one ordinarily skilled in the art to understand that the claimed device of claim #1 of U.S. Patent No. 11,101,269, produces the same semiconductor structure as that in claim #3 of the instant application.

Claim #4 is rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claim #1 of U.S. Patent No. 11,101,269, which discloses, a semiconductor device comprising: a substrate including a first region and a second region; a first active pattern disposed on the first region of the substrate, and extending in a first direction; a second active pattern disposed on the first region of the substrate, and extending in the first direction, the second active pattern being spaced apart from the first active pattern in the first direction; a third active pattern disposed on the second region of the substrate, and extending in the first direction, the third active pattern being spaced apart from the first active pattern in a second direction that is different from the first direction, the third active pattern being spaced apart from the second active pattern in the second direction; a first field insulation disposed on the substrate, and disposed between the first active pattern and the second active pattern; a second field insulation disposed on the substrate, and disposed both between the first active pattern and the third active pattern and between the second active pattern and the third active pattern; a first gate structure extending in the second direction, and disposed on the first active pattern, the third active pattern and the second field insulation; a second gate structure extending in the second direction, and disposed on the second active pattern, the third active pattern and the second field insulation; a third gate structure extending in the second direction, and disposed on the second active pattern, the third active pattern, the first field insulation and the second field insulation; and an isolation extending in the second direction, and disposed on the first active pattern, the third active pattern, the first field insulation and the second field insulation, wherein a bottom surface of the isolation is lower than a top surface of the first active pattern, lower than a top surface of the third active pattern, lower than a top surface of the first field insulation, and lower than a top surface of the second field insulation, a first portion of the isolation contacts the first active pattern, and a second portion of the isolation contacts the first field insulation, a first portion of the third gate structure contacts the second active pattern, and a second portion of the third gate structure contacts the first field insulation, the first portion of the third gate structure includes a first bottom surface that contacts a top surface of the second active pattern, the second portion of the third gate structure includes a second bottom surface that contacts the top surface of the first field insulation, and the first bottom surface of the first portion of the third gate structure is disposed higher than the second bottom surface of the second portion of the third gate structure. Although the conflicting claims are not identical, they are not patentably distinct from each other because it would have been obvious to one ordinarily skilled in the art to understand that the claimed device of claim #1 of U.S. Patent No. 11,101,269, produces the same semiconductor structure as that in claim #4 of the instant application.

Claim #5 is rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claim #1 of U.S. Patent No. 11,101,269, which discloses, a semiconductor device comprising: a substrate including a first region and a second region; a first active pattern disposed on the first region of the substrate, and extending in a first direction; a second active pattern disposed on the first region of the substrate, and extending in the first direction, the second active pattern being spaced apart from the first active pattern in the first direction; a third active pattern disposed on the second region of the substrate, and extending in the first direction, the third active pattern being spaced apart from the first active pattern in a second direction that is different from the first direction, the third active pattern being spaced apart from the second active pattern in the second direction; a first field insulation disposed on the substrate, and disposed between the first active pattern and the second active pattern; a second field insulation disposed on the substrate, and disposed both between the first active pattern and the third active pattern and between the second active pattern and the third active pattern; a first gate structure extending in the second direction, and disposed on the first active pattern, the third active pattern and the second field insulation; a second gate structure extending in the second direction, and disposed on the second active pattern, the third active pattern and the second field insulation; a third gate structure extending in the second direction, and disposed on the second active pattern, the third active pattern, the first field insulation and the second field insulation; and an isolation extending in the second direction, and disposed on the first active pattern, the third active pattern, the first field insulation and the second field insulation, wherein a bottom surface of the isolation is lower than a top surface of the first active pattern, lower than a top surface of the third active pattern, lower than a top surface of the first field insulation, and lower than a top surface of the second field insulation, a first portion of the isolation contacts the first active pattern, and a second portion of the isolation contacts the first field insulation, a first portion of the third gate structure contacts the second active pattern, and a second portion of the third gate structure contacts the first field insulation, the first portion of the third gate structure includes a first bottom surface that contacts a top surface of the second active pattern, the second portion of the third gate structure includes a second bottom surface that contacts the top surface of the first field insulation, and the first bottom surface of the first portion of the third gate structure is disposed higher than the second bottom surface of the second portion of the third gate structure. Although the conflicting claims are not identical, they are not patentably distinct from each other because it would have been obvious to one ordinarily skilled in the art to understand that the claimed device of claim #1 of U.S. Patent No. 11,101,269, produces the same semiconductor structure as that in claim #5 of the instant application.

Claim #6 is rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claim #6 of U.S. Patent No. 11,101,269, which discloses, wherein the first region of the substrate is an NMOS region, and the second region of the substrate is a PMOS region. Although the conflicting claims are not identical, they are not patentably distinct from each other because it would have been obvious to one ordinarily skilled in the art to understand that the claimed device of claim #6 of U.S. Patent No. 11,101,269, produces the same semiconductor structure as that in claim #6 of the instant application.

Claim #7 is rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claim #7 of U.S. Patent No. 11,101,269, which discloses, further comprising: a first source/drain disposed on the first active pattern, and disposed between the first gate structure and the isolation; a second source/drain disposed on the second active pattern, and disposed between the second gate structure and the third gate structure; and a third source/drain disposed on the third active pattern, and disposed between the isolation and the third gate structure. Although the conflicting claims are not identical, they are not patentably distinct from each other because it would have been obvious to one ordinarily skilled in the art to understand that the claimed device of claim #7 of U.S. Patent No. 11,101,269, produces the same semiconductor structure as that in claim #7 of the instant application.
Claim #8 is rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claim #9 of U.S. Patent No. 11,101,269, which discloses, a semiconductor device comprising: a substrate including a first region and a second region; a first active pattern disposed on the first region of the substrate, and extending in a first direction; a second active pattern disposed on the first region of the substrate, and extending in the first direction, the second active pattern being spaced apart from the first active pattern in the first direction; a third active pattern disposed on the second region of the substrate, and extending in the first direction, the third active pattern being spaced apart from the first active pattern in a second direction that is different from the first direction, the third active pattern being spaced apart from the second active pattern in the second direction; a first field insulation disposed on the substrate, and disposed between the first active pattern and the second active pattern; a second field insulation disposed on the substrate, and disposed both between the first active pattern and the third active pattern and between the second active pattern and the third active pattern; a first gate structure extending in the second direction, and disposed on the first active pattern, the third active pattern and the second field insulation; a second gate structure extending in the second direction, and disposed on the second active pattern, the third active pattern and the second field insulation; a third gate structure extending in the second direction, and disposed on the second active pattern, the third active pattern, the first field insulation and the second field insulation, the third gate structure being disposed between the first gate structure and the second gate structure; and an isolation extending in the second direction, and disposed on the substrate, wherein the third active pattern includes a first portion and a second portion, the isolation is disposed between the first active pattern and the first field insulation, and disposed between the first portion of the third active pattern and the second portion of the third active pattern, and the third gate structure includes a first portion that contacts the second active pattern, and a second portion that contacts the first field insulation. Although the conflicting claims are not identical, they are not patentably distinct from each other because it would have been obvious to one ordinarily skilled in the art to understand that the claimed device of claim #9 of U.S. Patent No. 11,101,269, produces the same semiconductor structure as that in claim #8 of the instant application.
Claim #9 is rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claim #1 of U.S. Patent No. 11,101,269, which discloses, a semiconductor device comprising: a substrate including a first region and a second region; a first active pattern disposed on the first region of the substrate, and extending in a first direction; a second active pattern disposed on the first region of the substrate, and extending in the first direction, the second active pattern being spaced apart from the first active pattern in the first direction; a third active pattern disposed on the second region of the substrate, and extending in the first direction, the third active pattern being spaced apart from the first active pattern in a second direction that is different from the first direction, the third active pattern being spaced apart from the second active pattern in the second direction; a first field insulation disposed on the substrate, and disposed between the first active pattern and the second active pattern; a second field insulation disposed on the substrate, and disposed both between the first active pattern and the third active pattern and between the second active pattern and the third active pattern; a first gate structure extending in the second direction, and disposed on the first active pattern, the third active pattern and the second field insulation; a second gate structure extending in the second direction, and disposed on the second active pattern, the third active pattern and the second field insulation; a third gate structure extending in the second direction, and disposed on the second active pattern, the third active pattern, the first field insulation and the second field insulation; and an isolation extending in the second direction, and disposed on the first active pattern, the third active pattern, the first field insulation and the second field insulation, wherein a bottom surface of the isolation is lower than a top surface of the first active pattern, lower than a top surface of the third active pattern, lower than a top surface of the first field insulation, and lower than a top surface of the second field insulation, a first portion of the isolation contacts the first active pattern, and a second portion of the isolation contacts the first field insulation, a first portion of the third gate structure contacts the second active pattern, and a second portion of the third gate structure contacts the first field insulation, the first portion of the third gate structure includes a first bottom surface that contacts a top surface of the second active pattern, the second portion of the third gate structure includes a second bottom surface that contacts the top surface of the first field insulation, and the first bottom surface of the first portion of the third gate structure is disposed higher than the second bottom surface of the second portion of the third gate structure. Although the conflicting claims are not identical, they are not patentably distinct from each other because it would have been obvious to one ordinarily skilled in the art to understand that the claimed device of claim #1 of U.S. Patent No. 11,101,269, produces the same semiconductor structure as that in claim #9 of the instant application.
Claim #10 is rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claim #1 of U.S. Patent No. 11,101,269, which discloses, a semiconductor device comprising: a substrate including a first region and a second region; a first active pattern disposed on the first region of the substrate, and extending in a first direction; a second active pattern disposed on the first region of the substrate, and extending in the first direction, the second active pattern being spaced apart from the first active pattern in the first direction; a third active pattern disposed on the second region of the substrate, and extending in the first direction, the third active pattern being spaced apart from the first active pattern in a second direction that is different from the first direction, the third active pattern being spaced apart from the second active pattern in the second direction; a first field insulation disposed on the substrate, and disposed between the first active pattern and the second active pattern; a second field insulation disposed on the substrate, and disposed both between the first active pattern and the third active pattern and between the second active pattern and the third active pattern; a first gate structure extending in the second direction, and disposed on the first active pattern, the third active pattern and the second field insulation; a second gate structure extending in the second direction, and disposed on the second active pattern, the third active pattern and the second field insulation; a third gate structure extending in the second direction, and disposed on the second active pattern, the third active pattern, the first field insulation and the second field insulation; and an isolation extending in the second direction, and disposed on the first active pattern, the third active pattern, the first field insulation and the second field insulation, wherein a bottom surface of the isolation is lower than a top surface of the first active pattern, lower than a top surface of the third active pattern, lower than a top surface of the first field insulation, and lower than a top surface of the second field insulation, a first portion of the isolation contacts the first active pattern, and a second portion of the isolation contacts the first field insulation, a first portion of the third gate structure contacts the second active pattern, and a second portion of the third gate structure contacts the first field insulation, the first portion of the third gate structure includes a first bottom surface that contacts a top surface of the second active pattern, the second portion of the third gate structure includes a second bottom surface that contacts the top surface of the first field insulation, and the first bottom surface of the first portion of the third gate structure is disposed higher than the second bottom surface of the second portion of the third gate structure. Although the conflicting claims are not identical, they are not patentably distinct from each other because it would have been obvious to one ordinarily skilled in the art to understand that the claimed device of claim #1 of U.S. Patent No. 11,101,269, produces the same semiconductor structure as that in claim #10 of the instant application.
Claim #11 is rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claim #12 of U.S. Patent No. 11,101,269, which discloses, a semiconductor device comprising: a substrate including a first region and a second region; a first active pattern disposed on the first region of the substrate, and extending in a first direction; a second active pattern disposed on the first region of the substrate, and extending in the first direction, the second active pattern being spaced apart from the first active pattern in the first direction; a third active pattern disposed on the second region of the substrate, and extending in the first direction, the third active pattern being spaced apart from the first active pattern in a second direction that is different from the first direction, the third active pattern being spaced apart from the second active pattern in the second direction; a first field insulation disposed on the substrate, and disposed between the first active pattern and the second active pattern; a second field insulation disposed on the substrate, and disposed both between the first active pattern and the third active pattern and between the second active pattern and the third active pattern; a first gate structure extending in the second direction, and disposed on the first active pattern, the third active pattern and the second field insulation; a second gate structure extending in the second direction, and disposed on the second active pattern, the third active pattern and the second field insulation; a third gate structure extending in the second direction, and disposed on the second active pattern, the third active pattern, the first field insulation and the second field insulation; and an isolation extending in the second direction, and disposed on the first active pattern, the third active pattern, the first field insulation and the second field insulation, wherein a bottom surface of the isolation is lower than a top surface of the first active pattern, lower than a top surface of the third active pattern, lower than a top surface of the first field insulation, and lower than a top surface of the second field insulation, a first portion of the isolation contacts the first active pattern, and a second portion of the isolation contacts the first field insulation, a first portion of the third gate structure contacts the second active pattern, and a second portion of the third gate structure contacts the first field insulation, the first portion of the third gate structure includes a first bottom surface that contacts a top surface of the second active pattern, the second portion of the third gate structure includes a second bottom surface that contacts the top surface of the first field insulation, and the first bottom surface of the first portion of the third gate structure is disposed higher than the second bottom surface of the second portion of the third gate structure. Although the conflicting claims are not identical, they are not patentably distinct from each other because it would have been obvious to one ordinarily skilled in the art to understand that the claimed device of claim #12 of U.S. Patent No. 11,101,269, produces the same semiconductor structure as that in claim #11 of the instant application.
Claim #12 is rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claim #1 of U.S. Patent No. 11,101,269, which discloses, a semiconductor device comprising: a substrate including a first region and a second region; a first active pattern disposed on the first region of the substrate, and extending in a first direction; a second active pattern disposed on the first region of the substrate, and extending in the first direction, the second active pattern being spaced apart from the first active pattern in the first direction; a third active pattern disposed on the second region of the substrate, and extending in the first direction, the third active pattern being spaced apart from the first active pattern in a second direction that is different from the first direction, the third active pattern being spaced apart from the second active pattern in the second direction; a first field insulation disposed on the substrate, and disposed between the first active pattern and the second active pattern; a second field insulation disposed on the substrate, and disposed both between the first active pattern and the third active pattern and between the second active pattern and the third active pattern; a first gate structure extending in the second direction, and disposed on the first active pattern, the third active pattern and the second field insulation; a second gate structure extending in the second direction, and disposed on the second active pattern, the third active pattern and the second field insulation; a third gate structure extending in the second direction, and disposed on the second active pattern, the third active pattern, the first field insulation and the second field insulation; and an isolation extending in the second direction, and disposed on the first active pattern, the third active pattern, the first field insulation and the second field insulation, wherein a bottom surface of the isolation is lower than a top surface of the first active pattern, lower than a top surface of the third active pattern, lower than a top surface of the first field insulation, and lower than a top surface of the second field insulation, a first portion of the isolation contacts the first active pattern, and a second portion of the isolation contacts the first field insulation, a first portion of the third gate structure contacts the second active pattern, and a second portion of the third gate structure contacts the first field insulation, the first portion of the third gate structure includes a first bottom surface that contacts a top surface of the second active pattern, the second portion of the third gate structure includes a second bottom surface that contacts the top surface of the first field insulation, and the first bottom surface of the first portion of the third gate structure is disposed higher than the second bottom surface of the second portion of the third gate structure. Although the conflicting claims are not identical, they are not patentably distinct from each other because it would have been obvious to one ordinarily skilled in the art to understand that the claimed device of claim #1 of U.S. Patent No. 11,101,269, produces the same semiconductor structure as that in claim #12 of the instant application.
Claim #13 is rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claim #6 of U.S. Patent No. 11,101,269, which discloses, wherein the first region of the substrate is an NMOS region, and the second region of the substrate is a PMOS region. Although the conflicting claims are not identical, they are not patentably distinct from each other because it would have been obvious to one ordinarily skilled in the art to understand that the claimed device of claim #6 of U.S. Patent No. 11,101,269, produces the same semiconductor structure as that in claim #13 of the instant application.

Claim #14 is rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claim #7 of U.S. Patent No. 11,101,269, which discloses, further comprising: a first source/drain disposed on the first active pattern, and disposed between the first gate structure and the isolation; a second source/drain disposed on the second active pattern, and disposed between the second gate structure and the third gate structure; and a third source/drain disposed on the third active pattern, and disposed between the isolation and the third gate structure. Although the conflicting claims are not identical, they are not patentably distinct from each other because it would have been obvious to one ordinarily skilled in the art to understand that the claimed device of claim #7 of U.S. Patent No. 11,101,269, produces the same semiconductor structure as that in claim #14 of the instant application.
Claim #15 is rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claim #1 of U.S. Patent No. 11,101,269, which discloses, a semiconductor device comprising: a substrate including a first region and a second region; a first active pattern disposed on the first region of the substrate, and extending in a first direction; a second active pattern disposed on the first region of the substrate, and extending in the first direction, the second active pattern being spaced apart from the first active pattern in the first direction; a third active pattern disposed on the second region of the substrate, and extending in the first direction, the third active pattern being spaced apart from the first active pattern in a second direction that is different from the first direction, the third active pattern being spaced apart from the second active pattern in the second direction; a first field insulation disposed on the substrate, and disposed between the first active pattern and the second active pattern; a second field insulation disposed on the substrate, and disposed both between the first active pattern and the third active pattern and between the second active pattern and the third active pattern; a first gate structure extending in the second direction, and disposed on the first active pattern, the third active pattern and the second field insulation; a second gate structure extending in the second direction, and disposed on the second active pattern, the third active pattern and the second field insulation; a third gate structure extending in the second direction, and disposed on the second active pattern, the third active pattern, the first field insulation and the second field insulation; and an isolation extending in the second direction, and disposed on the first active pattern, the third active pattern, the first field insulation and the second field insulation, wherein a bottom surface of the isolation is lower than a top surface of the first active pattern, lower than a top surface of the third active pattern, lower than a top surface of the first field insulation, and lower than a top surface of the second field insulation, a first portion of the isolation contacts the first active pattern, and a second portion of the isolation contacts the first field insulation, a first portion of the third gate structure contacts the second active pattern, and a second portion of the third gate structure contacts the first field insulation, the first portion of the third gate structure includes a first bottom surface that contacts a top surface of the second active pattern, the second portion of the third gate structure includes a second bottom surface that contacts the top surface of the first field insulation, and the first bottom surface of the first portion of the third gate structure is disposed higher than the second bottom surface of the second portion of the third gate structure. Although the conflicting claims are not identical, they are not patentably distinct from each other because it would have been obvious to one ordinarily skilled in the art to understand that the claimed device of claim #1 of U.S. Patent No. 11,101,269, produces the same semiconductor structure as that in claim #15 of the instant application.

Claim #16 is rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claim #1 of U.S. Patent No. 11,101,269, which discloses, a semiconductor device comprising: a substrate including a first region and a second region; a first active pattern disposed on the first region of the substrate, and extending in a first direction; a second active pattern disposed on the first region of the substrate, and extending in the first direction, the second active pattern being spaced apart from the first active pattern in the first direction; a third active pattern disposed on the second region of the substrate, and extending in the first direction, the third active pattern being spaced apart from the first active pattern in a second direction that is different from the first direction, the third active pattern being spaced apart from the second active pattern in the second direction; a first field insulation disposed on the substrate, and disposed between the first active pattern and the second active pattern; a second field insulation disposed on the substrate, and disposed both between the first active pattern and the third active pattern and between the second active pattern and the third active pattern; a first gate structure extending in the second direction, and disposed on the first active pattern, the third active pattern and the second field insulation; a second gate structure extending in the second direction, and disposed on the second active pattern, the third active pattern and the second field insulation; a third gate structure extending in the second direction, and disposed on the second active pattern, the third active pattern, the first field insulation and the second field insulation; and an isolation extending in the second direction, and disposed on the first active pattern, the third active pattern, the first field insulation and the second field insulation, wherein a bottom surface of the isolation is lower than a top surface of the first active pattern, lower than a top surface of the third active pattern, lower than a top surface of the first field insulation, and lower than a top surface of the second field insulation, a first portion of the isolation contacts the first active pattern, and a second portion of the isolation contacts the first field insulation, a first portion of the third gate structure contacts the second active pattern, and a second portion of the third gate structure contacts the first field insulation, the first portion of the third gate structure includes a first bottom surface that contacts a top surface of the second active pattern, the second portion of the third gate structure includes a second bottom surface that contacts the top surface of the first field insulation, and the first bottom surface of the first portion of the third gate structure is disposed higher than the second bottom surface of the second portion of the third gate structure. Although the conflicting claims are not identical, they are not patentably distinct from each other because it would have been obvious to one ordinarily skilled in the art to understand that the claimed device of claim #1 of U.S. Patent No. 11,101,269, produces the same semiconductor structure as that in claim #16 of the instant application.

Claim #17 is rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claim #14 of U.S. Patent No. 11,101,269, which discloses, a semiconductor device wherein a width of the isolation is less than a width of the first field insulation. Although the conflicting claims are not identical, they are not patentably distinct from each other because it would have been obvious to one ordinarily skilled in the art to understand that the claimed device of claim #14 of U.S. Patent No. 11,101,269, produces the same semiconductor structure as that in claim #17 of the instant application.

Claim #18 is rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claim #1 of U.S. Patent No. 11,101,269, which discloses, a semiconductor device comprising: a substrate including a first region and a second region; a first active pattern disposed on the first region of the substrate, and extending in a first direction; a second active pattern disposed on the first region of the substrate, and extending in the first direction, the second active pattern being spaced apart from the first active pattern in the first direction; a third active pattern disposed on the second region of the substrate, and extending in the first direction, the third active pattern being spaced apart from the first active pattern in a second direction that is different from the first direction, the third active pattern being spaced apart from the second active pattern in the second direction; a first field insulation disposed on the substrate, and disposed between the first active pattern and the second active pattern; a second field insulation disposed on the substrate, and disposed both between the first active pattern and the third active pattern and between the second active pattern and the third active pattern; a first gate structure extending in the second direction, and disposed on the first active pattern, the third active pattern and the second field insulation; a second gate structure extending in the second direction, and disposed on the second active pattern, the third active pattern and the second field insulation; a third gate structure extending in the second direction, and disposed on the second active pattern, the third active pattern, the first field insulation and the second field insulation; and an isolation extending in the second direction, and disposed on the first active pattern, the third active pattern, the first field insulation and the second field insulation, wherein a bottom surface of the isolation is lower than a top surface of the first active pattern, lower than a top surface of the third active pattern, lower than a top surface of the first field insulation, and lower than a top surface of the second field insulation, a first portion of the isolation contacts the first active pattern, and a second portion of the isolation contacts the first field insulation, a first portion of the third gate structure contacts the second active pattern, and a second portion of the third gate structure contacts the first field insulation, the first portion of the third gate structure includes a first bottom surface that contacts a top surface of the second active pattern, the second portion of the third gate structure includes a second bottom surface that contacts the top surface of the first field insulation, and the first bottom surface of the first portion of the third gate structure is disposed higher than the second bottom surface of the second portion of the third gate structure. Although the conflicting claims are not identical, they are not patentably distinct from each other because it would have been obvious to one ordinarily skilled in the art to understand that the claimed device of claim #1 of U.S. Patent No. 11,101,269, produces the same semiconductor structure as that in claim #18 of the instant application.
Claim #19 is rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claim #1 of U.S. Patent No. 11,101,269, which discloses, a semiconductor device comprising: a substrate including a first region and a second region; a first active pattern disposed on the first region of the substrate, and extending in a first direction; a second active pattern disposed on the first region of the substrate, and extending in the first direction, the second active pattern being spaced apart from the first active pattern in the first direction; a third active pattern disposed on the second region of the substrate, and extending in the first direction, the third active pattern being spaced apart from the first active pattern in a second direction that is different from the first direction, the third active pattern being spaced apart from the second active pattern in the second direction; a first field insulation disposed on the substrate, and disposed between the first active pattern and the second active pattern; a second field insulation disposed on the substrate, and disposed both between the first active pattern and the third active pattern and between the second active pattern and the third active pattern; a first gate structure extending in the second direction, and disposed on the first active pattern, the third active pattern and the second field insulation; a second gate structure extending in the second direction, and disposed on the second active pattern, the third active pattern and the second field insulation; a third gate structure extending in the second direction, and disposed on the second active pattern, the third active pattern, the first field insulation and the second field insulation; and an isolation extending in the second direction, and disposed on the first active pattern, the third active pattern, the first field insulation and the second field insulation, wherein a bottom surface of the isolation is lower than a top surface of the first active pattern, lower than a top surface of the third active pattern, lower than a top surface of the first field insulation, and lower than a top surface of the second field insulation, a first portion of the isolation contacts the first active pattern, and a second portion of the isolation contacts the first field insulation, a first portion of the third gate structure contacts the second active pattern, and a second portion of the third gate structure contacts the first field insulation, the first portion of the third gate structure includes a first bottom surface that contacts a top surface of the second active pattern, the second portion of the third gate structure includes a second bottom surface that contacts the top surface of the first field insulation, and the first bottom surface of the first portion of the third gate structure is disposed higher than the second bottom surface of the second portion of the third gate structure. Although the conflicting claims are not identical, they are not patentably distinct from each other because it would have been obvious to one ordinarily skilled in the art to understand that the claimed device of claim #1 of U.S. Patent No. 11,101,269, produces the same semiconductor structure as that in claim #19 of the instant application.
Claim #20 is rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claim #1 of U.S. Patent No. 11,101,269, which discloses, a semiconductor device comprising: a substrate including a first region and a second region; a first active pattern disposed on the first region of the substrate, and extending in a first direction; a second active pattern disposed on the first region of the substrate, and extending in the first direction, the second active pattern being spaced apart from the first active pattern in the first direction; a third active pattern disposed on the second region of the substrate, and extending in the first direction, the third active pattern being spaced apart from the first active pattern in a second direction that is different from the first direction, the third active pattern being spaced apart from the second active pattern in the second direction; a first field insulation disposed on the substrate, and disposed between the first active pattern and the second active pattern; a second field insulation disposed on the substrate, and disposed both between the first active pattern and the third active pattern and between the second active pattern and the third active pattern; a first gate structure extending in the second direction, and disposed on the first active pattern, the third active pattern and the second field insulation; a second gate structure extending in the second direction, and disposed on the second active pattern, the third active pattern and the second field insulation; a third gate structure extending in the second direction, and disposed on the second active pattern, the third active pattern, the first field insulation and the second field insulation; and an isolation extending in the second direction, and disposed on the first active pattern, the third active pattern, the first field insulation and the second field insulation, wherein a bottom surface of the isolation is lower than a top surface of the first active pattern, lower than a top surface of the third active pattern, lower than a top surface of the first field insulation, and lower than a top surface of the second field insulation, a first portion of the isolation contacts the first active pattern, and a second portion of the isolation contacts the first field insulation, a first portion of the third gate structure contacts the second active pattern, and a second portion of the third gate structure contacts the first field insulation, the first portion of the third gate structure includes a first bottom surface that contacts a top surface of the second active pattern, the second portion of the third gate structure includes a second bottom surface that contacts the top surface of the first field insulation, and the first bottom surface of the first portion of the third gate structure is disposed higher than the second bottom surface of the second portion of the third gate structure. Although the conflicting claims are not identical, they are not patentably distinct from each other because it would have been obvious to one ordinarily skilled in the art to understand that the claimed device of claim #1 of U.S. Patent No. 11,101,269, produces the same semiconductor structure as that in claim #20 of the instant application.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andre’ Stevenson whose telephone number is (571) 272 1683.  The examiner can normally be reached on Monday through Friday from 7:30 am to 4:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272 2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Andre’ Stevenson Sr./
Art Unit 2816
12/12/2022

/MONICA D HARRISON/Primary Examiner, Art Unit 2815